Citation Nr: 9915178	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  97-27 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for right knee 
disability as secondary to service-connected left knee 
disability.

2.  Entitlement to an increased evaluation for left knee 
disability, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from November 1974 to 
November 1976.  This case came before the Board of Veterans' 
Appeals (Board) on appeal of a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The issue of entitlement to an increased evaluation for 
service-connected left knee disability is addressed in the 
remand portion of this action.


FINDING OF FACT

The veteran's claim for service connection for right knee 
disability as secondary to service-connected left knee 
disability is not plausible.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for right knee disability on a 
secondary basis.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (1998).  Additional 
disability resulting from the aggravation of a nonservice- 
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).

As a preliminary matter, the Board must determine whether the 
appellant has submitted evidence of a well-grounded claim.  
If he has not, his claim must fail, and VA is not obligated 
to assist him in the development of the claim.  38 U.S.C.A. 
§ 5107(a); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992). 

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereinafter Court) has stated repeatedly that 
38 U.S.C.A. § 5107(a) unequivocally places an initial burden 
on a claimant to produce evidence that a claim is well 
grounded.  See Grivois v. Brown, 6 Vet.App. 136 (1994); 
Grottveit v. Brown, 5 Vet.App. 91, 92 (1993); Tirpak v. 
Derwinski, 2 Vet.App. 609, 610-11 (1992).  A well-grounded 
claim is a plausible claim, that is, a claim which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).  The Court has stated 
that the quality and quantity of evidence required to meet 
this statutory burden depends upon the issue presented by the 
claim.  Grottveit at 92-93.  Where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible or 
possible is required.  Id.

Further, there can be no valid claim without competent 
evidence of a current disability.  Brammer v. Derwinski, 3 
Vet.App. 223, 225 (1992).  

The veteran's service medical records reveal that he injured 
his left knee in 1975 and underwent a left medial 
meniscectomy and plication of the posteromedial capsule in 
March 1976.  No right knee disability was noted in service, 
including on discharge physical examination in November 1976.

VA outpatient records for August 1995 reveal that the veteran 
reported a 2-3 year history of right knee pain.  Examination 
of the right knee revealed crepitus with pain on movement.  
X-rays of the right knee in August and December 1995 did not 
show any abnormality.  

The veteran complained on VA examination in August 1996 of 
bilateral knee pain.  Range of motion of the right knee was 
noted to be normal.  X-rays of the right knee in August 1996 
did not show any abnormality.  The diagnosis was right knee 
pain with normal X-ray and range of motion.

On VA examination in March 1997, the veteran complained of 
bilateral knee pain.  Physical examination revealed range of 
motion of the right knee from 0-140 degrees, with no right 
knee swelling, deformity, crepitus, subluxation, or lateral 
instability.  He had a cane and knee brace for his left knee 
disability, and it was noted that he favored his right side 
when walking with his cane.  The examiner noted that the 
veteran was obese and that, with him putting most of his 
weight on his right side, it could cause some increased 
strain on the right knee.  The examiner also indicated that 
there was nothing noted on previous X-rays that would account 
for the veteran's right knee pain.  The diagnoses did not 
include any right knee disability.

Outpatient records for February 1999 reveal that the veteran 
complained of severe pain in both knees.  Since X-rays of the 
right knee were not available, the examiner focused on the 
veteran's left knee.

The veteran testified at his personal hearing before the 
undersigned sitting at the RO in March 1999 that he has a 
right knee disability because of the added stress placed on 
the right knee due to his left knee disability.  He also 
testified that he has been told by VA doctors that it was 
very possible that his right knee disability was caused by 
his service-connected left knee disability.  Upon questioning 
by the undersigned, the veteran also essentially indicated 
that none of these VA doctors was willing to provide a 
written statement supporting his claim and that he was unable 
to afford to go to a private physician to obtain a supporting 
opinion.

The Board notes that the medical evidence shows that the 
veteran has registered right knee complaints in recent years.  
With the exception of crepitus and pain on motion noted when 
the veteran was examined by VA on an outpatient basis in 
August 1995, the physical and X-ray examinations of the 
veteran's right knee have been negative.  However, since 
crepitus and pain on motion were found in August 1995 and 
right knee pain was diagnosed on VA examination in August 
1996, the Board will not dispute that the record contains 
competent evidence of a current right knee disability.  

With respect to whether there is any medical evidence of an 
etiological relationship between the service-connected left 
knee disability and the claimed right knee disability, the 
Board notes that the March 1997 VA examiner indicated that 
the veteran favored his right side due to the service-
connected left knee disability and that this could cause 
increased strain on the veteran's right knee, but he did not 
diagnose right knee strain or any other right knee disorder.  
Therefore, the March 1997 VA examination report is not 
sufficient to well ground the veteran's claim.  The record 
contains no other medical evidence suggesting that the 
veteran's service-connected left knee disability caused or 
worsened the claimed right knee disability.  

The evidence of an etiological relationship between the 
veteran's service-connected left knee disability and his 
claimed right knee disability is limited to the veteran's own 
statements.  As a lay person, the veteran is not competent to 
render this medical opinion.  See Espiritu v. Derwinski, 2 
Vet.App. 492, 494-495 (1992).  Therefore, the Board must 
conclude that the veteran's claim is not well grounded.

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim for service connection for 
right knee disability.  Robinette v. Brown, 8 Vet. App. 69, 
79 (1995).




ORDER

Service connection for right knee disability as secondary to 
service-connected left knee disability is denied.


REMAND

The Board notes that the August 1996 and March 1997 VA 
orthopedic examination reports do not include an adequate 
assessment of the functional impairment associated with the 
veteran's service-connected left knee disability.  See DeLuca 
v. Brown, 8 Vet.App. 202 (1995).  The veteran indicated at 
his March 1999 hearing that he was to report to a VA hospital 
in May 1999.  He also testified at the hearing that he had 
recently applied to vocational rehabilitation but had not 
heard anything yet.  In light of these circumstances, the 
Board is of the opinion that further development of the 
record is warranted before the Board decides the veteran's 
appeal for an increased rating for his service-connected left 
knee disability.

The Board also notes that the veteran may be seeking 
entitlement to a total disability evaluation on the basis of 
unemployability due to service-connected disability.  
Clarification concerning this matter is needed.

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should provide the veteran 
with the appropriate form to claim 
entitlement to a total rating based on 
unemployability due to service-connected 
disability and request him to complete 
and return the form if he is seeking this 
benefit.  He should also be requested to 
identify the complete names, addresses 
and approximate dates of treatment for 
all health care providers, including 
private physicians and VA, who may 
possess additional records pertinent to 
any pending claim.  The veteran should 
specifically indicate whether he was seen 
by VA for his left knee disability in May 
1999.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain and associate with the claims 
file a copy of all records identified by 
the veteran which are not already of 
record.

2.  The RO should also take appropriate 
steps to obtain and associate with the 
claims folder the veteran's VA vocational 
rehabilitation records or a copy thereof.

3.  When the above development has been 
completed, the veteran should be afforded 
a VA examination by a board certified 
orthopedist, if available, to determine 
the current severity of his service-
connected left knee disability.  The 
claims file, including a copy of this 
REMAND, must be made available to the 
examiner for proper review of the medical 
history.  The examination report is to 
reflect whether such a review of the 
claims file was made.  Any tests or 
studies deemed warranted, including X-
rays, should be conducted.  The examiner 
should describe all symptomatology 
specifically due to the veteran's 
service-connected disability.  Tests of 
left knee movement against varying 
resistance should be performed by the 
orthopedist.  The extent of any 
incoordination, weakened movement, excess 
fatigability on use and instability 
should be described.  The orthopedist 
should be requested to identify any 
objective evidence of pain.  The specific 
functional loss due to pain should be 
identified, and to the extent possible, 
the examiner should provide an assessment 
of the degree of severity of any pain 
present.  The examiner should express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
physician should so state.  The examiner 
also should provide an opinion on the 
impact of the veteran's service-connected 
left knee disability on his ability to 
work.  The rationale for all opinions 
expressed should be explained.

4.  Thereafter, the RO should review the 
claims file and ensure that all 
developmental actions, including the 
medical examination and requested 
opinions, have been conducted and 
completed in full.  The RO should then 
undertake any other indicated development 
and should readjudicate the issue of 
entitlement to an increased evaluation 
for the service-connected left knee 
disability, to include consideration 
whether the components of the disability 
should be separately rated and 
consideration of the provisions of 
38 C.F.R. §§ 3.321(b)(1), 4.7, 4.40, and 
4.45.  If appropriate, the RO should also 
adjudicate the issue of entitlement to a 
total disability rating based on 
unemployability due to service-connected 
disability.

5.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if a timely notice of 
disagreement is received with respect to 
any other matter, the RO should issue a 
supplemental statement of the case on all 
issues in appellate status and provide 
the veteran and his representative with 
an appropriate opportunity to respond.  
The veteran should also be informed of 
the requirements to perfect an appeal of 
any new issue addressed in the 
supplemental statement of the case.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  All 
issues properly in appellate status should be returned to the 
Board at the same time.  By this REMAND, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until he is otherwise notified by the 
RO.  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals


 

